Citation Nr: 1333573	
Decision Date: 10/24/13    Archive Date: 10/24/13

DOCKET NO.  08-31 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to November 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Board remanded the case for further development in September 2011.  In the remand, the Board instructed the RO to provide the Veteran with a statement of the case (SOC) with respect to the issue of whether there was clear and unmistakable error in a November 1978 rating decision that denied service connection for schizophrenia.  The RO issued the SOC as directed, but the Veteran did not perfect an appeal of that issue.  Accordingly, this issue was not certified to the Board and is not on currently on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a psychiatric disorder.  The Board remanded the case for further development in September 2011 for a VA examination and opinion.

In the remand, the Board directed that the examiner was to indicate whether any currently diagnosed psychiatric disorder was incurred in service; or, whether there was clear and unmistakable evidence that a psychiatric disability existed prior to the Veteran's entry into active service.

At a VA examination in March 2012, the examiner provided a lengthy and well-detailed discussion of the Veteran's history.  The examiner diagnosed major depressive disorder and personality disorder, not otherwise specified, and clearly indicated that neither disability was incurred during active service.

The examiner's opinion with respect to whether the evidence is clear and unmistakable that the major depressive disorder pre-existed service and was aggravated therein, is less than clear and requires clarification.

The examiner stated that there is unmistakable evidence that the Veteran experienced psychiatric symptoms prior to service, including isolation and depressed mood.  The examiner did not, however, indicate whether the evidence is both clear and unmistakable that the Veteran had a diagnosable psychiatric disorder, as opposed to merely symptoms of a psychiatric disorder, which existed prior to her entrance into service in November 1975.  

The examiner further concluded that "It is more likely than not that the veteran's MDD was aggravated by her military service and diagnosis of schizophrenia.  MDD was also likely aggravated by her history of abusive romantic relationships."  This statement appears to suggest that major depressive disorder pre-existed service, but this is not entirely clear to the Board.  Also, the opinion is not expressed in a manner that satisfies the onerous test of "clear and unmistakable evidence" that a pre-existing disorder was not aggravated by service.  

For these reasons, the examination report is inadequate for rating purposes and an addendum opinion is required.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

The examiner's report seems to suggest that a pre-existing personality disorder was subjected to a superimposed disease during service, namely schizophrenia.  The examiner also determined that the Veteran does not currently suffer from schizophrenia, but that her major depressive disorder was aggravated by her military service and the diagnosis of schizophrenia.  

VA regulations specifically prohibit service connection for a congenital defect, unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  

Thus, an opinion as to whether the Veteran experienced a superimposed disease during service (i.e., schizophrenia) that resulted in an additional disability, specifically major depressive disorder, is required.  

Accordingly, the case is REMANDED for the following action:

1.  Return the file to the VA examiner who provided the March 2012 opinion to prepare an addendum to the VA examination report.  If that examiner is unavailable, the claim file must be sent to another VA examiner with appropriate expertise.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

Based on the information contained in the claim file, including this remand, the examiner is to answer the following questions:

a) Is the evidence is both clear and unmistakable (i.e., it is undebatable; this is an onerous test, there can be no evidence to the contrary) that the Veteran's major depressive disorder existed prior to her entrance into active duty in November 1975? 

b) If so, is there clear and unmistakable evidence that the pre-existing major depressive disorder was NOT aggravated as a result of service?

c) Was a pre-existing personality disorder subjected to a superimposed disease or injury during service (e.g. schizophrenia)?  If so, describe the resultant disability.

The examiner is advised that the term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

4.  Review the claim file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and her representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


